Case 2:18-cr-20554-PDB-APP ECF No. 34 filed 01/24/20       PageID.254   Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


United States of America,
                                                    Case No. 18-cr-20554
                   Plaintiff,
v.                                                  Honorable Paul D. Borman

D-1 Jackie Douglas Woodburn,

               Defendant.
___________________________________/

                          CERTIFICATE OF SERVICE

      It is hereby certified that service of the Notice of Preliminary Order of

Forfeiture and this Certificate of Service has been made on January 24, 2020,

upon the following by certified and regular mail:

 Debbie Woodburn
 XXXX Metcalf
 Fort Gratiot, MI 48059


                                             s/Linda Aouate
                                             LINDA AOUATE (P70693)
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             (313) 226-9587
                                             Linda.aouate@usdoj.gov
